A0245B (Rev. 11/16) Judgment in a Criminal Case

 

 

 

 

Sheet l_ _
UNiTED STATES DISTRICT CoURT
Westem District of Washington
UNITED STATES OF Al\/[ERICA JU])GMENT IN A CRIlV.[[NAL CASE
v.
JOSE VERDUZCO URIAS Case Number: 2:18CR00174-RAJ-1
USM Number: 49144-086
Sara Brin
Defendant’s Attomey
THE DEFENDANT:

pleaded guilty to count(S) 1 and 18 of the Superseding Indictment
l:| pleaded nolo contendere to count(s)

 

Which Was accepted by the court.
|:l Was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses: '
Title & Section Nature of Offense Offense Ended Count
21 U.S.C. §§ 84l(a)(1), Conspiracy to Distribute Controlled Substances 07/17/2018 1
and 841(b)(1)(B)
18 U.S.C. § 924(c) Possession of a Firearm in Furtherance of a Drug 07/17/2018 18
Trafficking Offense

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

|:| The defendant has been found not guilty on count(s)

 

3-9,12-13,17, 20
Count(s) and 21 |:| is are dismissed on the motion of the United States.
lt is ordered that the defendant must notify the United States attorney for thi_s district within 30 days of any change of name, residence,

or mailing address until all fines, restitution, costs, and_ special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attomey of mate?`al changes in economic circumstancesl

 

Assist'ant United States Attorney

raw nw / n 0

Richard A. Jones, United States Dis[ric/Judge

 

Date

Name and Title of Jud V
¢P
M '-{ . 25 (cl
l

A0245B (Rev. 111'16) Judgment in a Crimina! Case
Sheet 2 -_ lmprisonment

Judgment _ Page 2 of 7
DEFENDANT: J()SE VERDUZCO URIAS
CASE NUMBER: 2218CR00174-RAJ-1

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
_ _10 co/ M°v\ H.l 5 for Count 1, and (, 0 ND V\'Hr\§ for Count 18, to be served consecutively

12 The court makes the following recommendations to the Bureau of Prisons:

?Lh CEME-DT ID LoM?oL,

,B/ The defendant is remanded to the custody of the United States Marshal.

\:l The defendant shall surrender to the United States Marshal for this district:
|:| at |:| a.m. |j p.m. on
|:l as notified by the United States Marshal.

 

|:l The defendant Shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
ll before 2 p.m. on
l:| as notified by the United States Marshal.

 

|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245B

(Rev. 11/16) .ludgment in a Ci'iminal Case
Sheet 3 - Supcrvised Rclease

Judgment --~ Page 3 of 7

DEFENDANT: JOSE VERDUZCO URIAS
CASE NUMBER: 2:18CR00174-RAJ-1

SUPERVISED RELEASE

Upon rele se from imprisonment, you will be on supervised release for a term of :

7.

`/¢A'V_¢_,
MANDATORY CoNDITIoNs

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

You must refrain fro_m any unlawful use of a controlled substance You must submit to one drug test Within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:|
|:|

|:l

|:| The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check y'qz)plicable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence

OfreStitutiOIi. (checklfcg)pli'cab!e)

You must cooperate in the collection of DNA as directed by the probation officer. (check Japplicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901, et se_q.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense. (checkgrapplicable)

You must participate in an approved program for domestic violence (check if ¢q)plz'cable)

You must complly with the standard conditions that have been adopted by this court as well as with any additional

conditions on t

e attached pages.

A0245B (Rev. 11,716) Judgment in a Criminal Case
Sheet 3A _ Superviscd Releasc

Jiidgment --- Page 4 of7

DEFENDANT: JOSE VERDUZCO URIAS
CASE NUMBER: 2:18CR00174-RAJ-1

STANDARD CONDITIONS ()F SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

1. You must report to th_e probation office in the federal judicial district where you are authorized to reside Wi_thin 72 hours
of your release from im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation office, you Will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You r_nu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to chan e where ou live or anything about your
living arrangements such as the peo le you live with), you must notify the pro ation of icer at least 10 days before the
change If notifyingt e robation o icer in advance is not ossible due to unantici ated circumstances, you must notify
the probation officer wi in 72 hours of becoming aware o a change or expected cliange.

6. You must allow the probation officer to_visit ou at any time at your home or elsewhere, and you must permit the_ .
probation officer to take any items prohibite by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. lfyou do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to chanie where you work or anything about your work -
(such as your position or your job res onsibilities), you must notify e probation officer at least 10 days before the
change If notifying the probation o icer at least 10 days in advance is not ossible due to unanticipated circumstances,
you must notify the probation officer Within 72 hours of becoming aware o¥a change or expected change

8. You must not communicate or interact With someone you know is_ engaged in criminal activity. lfyo_u know someone
has been _convicted of a felony, you must not knowingly communicate or interact with that person Without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You r_nust not own, possess, or have access to a firearm, ammunition, destructive device,_ o_r dangerous weapon (i.e.,
anyth g that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers). .

11. `_You must no_t act or make a_ny agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

l2. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and fyou must comply with that instruction. The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U._S._probation officer_has instructed_me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions. For further information regarding these conditions, see Overview of Probalion
and Supervised Release Conditions, available at www.uscourts.gov.

Defendant’s Signature Date

 

A0245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 3D - Supei'vised Release

Judgment _ Page 5 of 7
DEFENDANT: JOSE VERDUZCO URIAS
CASE NUMBER: 2:18CR00174-RAJ-l

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition

2. If deported, the defendant shall not reenter the United States without permission of the Secretary of the
Department of Homeland Security. lf granted permission to reenter, the defendant shall contact the
nearest U.S. Probation Oftice within 72 hours of reentry.

A()245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

 

Judgment - Page 6 of 7
DEFENDANT: JOSE VERDUZCO URIAS

CASE NUMBER: 2:18CR00174-RAJ-l
CRIMINAL M()NETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment .]' V IA Assessment* Fine Restitution
TOTALS $ 200 N/A Waived N/A
l:| The determination of restitution is deferred until . An Amended Judgmem in a Crz'mz'nal Case 640 245C)

will be entered after such determination

l___| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or` percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage

 

TOTALS $ 0.00 $ 0.00

[| Restitution amount ordered pursuant to plea agreement $

 

|:] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|j The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:! the interest requirement is waived for the |:| fine \:| restitution
|:l the interest requirement for the |:| fine [| restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* Justice for \-"ictims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and l 13A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

A0245B (Rev. ll,~‘lt>") Judgment in a Criminal Case
Sheet 6 -- Schedule of Payments

 

Judgment -_ Page 7 of 7

DEFENDANT: JOSE VERDUZCO URIAS
CASE NUMBER: 2:18CR00174-RAJ-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as folloWs:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income7 to commence 30 days after release from imprisonment

|:| During the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment '

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attomey's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

Z| The defendant shall forfeit the defendant’s interest in the following property to the United States:
The property listed in the Preliminary Order of Forfeiture, Dkt. # 324, which is incorporated herein

Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

